Citation Nr: 0734794	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-00 403	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating higher than 30 percent for asthma 
before January 21, 2006, and a rating higher than 60 percent 
f from January 21, 2006.



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1987 to January 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  While on appeal, in a rating decision 
in December 2004, the RO increased the rating to 30 percent 
and in a rating decision in May 2007, the RO increased the 
rating to 60 percent from January 21, 2006.


FINDING OF FACT

Before January 21, 2006, asthma was manifested by 
approximately 10 visits to a healthcare professional and 7 
courses of systemic corticosteroids; from January 21, 2006, 
asthma is manifested by Forced Expiratory Volume at one 
second (FEV-1) of 53 percent of predicated value and the 
ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1\FVC) of 
72 percent of predicated value without one attack per week, 
episodes of respiratory failure, or daily use of systemic 
high dose corticosteroids or immuno-suppressive medications.


CONCLUSION OF LAW

Before January 21, 2006, the criteria for a rating higher 
than 30 percent for asthma have not been met; from 
January 21, 2006, the criteria for a rating higher than 60 
percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 4.97, 
Diagnostic Codes 6602 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in her possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in October 2003 and in December 
2006.  The veteran was notified of the evidence needed to 
substantiate the claim for increase, that is, evidence of an 
increase in severity, and that VA would obtain VA records and 
records of other Federal agencies and that she could submit 
private medical records or authorizes VA to obtain private 
medical records on her behalf.  She was asked to submit any 
evidence that would include that in her possession.  The 
notice included the degree of disability assignable and the 
general provision for the effective date of the claim, that 
is, the date of receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice about the degree of 
disability assignable and effective date was provided after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing error was cured by the 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in May 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained VA and private 
medical records.  Moreover, the veteran was afforded a VA 
examination.  As the veteran has not identified any 
additional evidence pertinent to the claim and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim are required to comply with the duty 
to assist.




REASONS AND BASES FOR FINDING AND CONCLUSION

The Rating Criteria 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In a December 2004 rating decision, the RO granted a 30 
percent rating for the asthma effective from July 7, 2003, 
under 38 C.F.R. § 4.97, Diagnostic Code 6602 (bronchial 
asthma) and in a May 2007 rating decision that RO granted a 
60 percent rating for the asthma effective from January 21, 
2006, also under 38 C.F.R. § 4.97, Diagnostic Code 6602.

Under Diagnostic Code 6602, the criteria for the next higher 
60 percent rating are PFT results that show a FEV-1 of 40 to 
55 percent of predicated value; FEV-1\FVC of 40 to 55 percent 
of predicated value; when the veteran has at least monthly 
visits to a physician for required care of exacerbations; or 
when the veteran requires intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.

The criteria for a 100 percent rating are PFT results that 
show FEV-1 less than 40 percent of predicated value; a ratio 
of FEV-1/FEC less than 40 percent of predicated value; when 
the veteran has more than one attack per week with episodes 
of respiratory failure; or when the veteran requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.





Factual Background 

Before January 21, 2006

Private medical records, dated in July 2003, September 2003, 
April 2004, November 2004, December 2004, October 2005, and 
January 2006 show that the veteran complained of asthma and 
she was on steroid medication. 

VA records, dated from June 2003 to June 2004, show that the 
veteran complained of asthma on three occasions - once in 
June 2003, once in September 2004, and once in June 2004.  In 
June 2004, history included two emergency room visits in the 
last 5 months as well as a history of steroid use, due to 
asthma.  

From January 21, 2006

Private medical records show that in March 2006, April 2006, 
and December 2006, the veteran was being treated with steroid 
medication.  

VA records, dated in 2006, show that the veteran complained 
of asthma on two occasions - once in August 2006 and once in 
October 2006.  In October 2006, history included the use of 
steroid medication on 2 occasions in the last year due to 
asthma. 

Private medical records show that in February 2007 the 
veteran stated that she was on steroid medication on the two 
occasions she was seen in July 2006.

After failing to show for VA examinations scheduled in 
October 2003, October 2004, and January 2007, the veteran 
appeared for a VA examination in April 2007.  At that time, 
she complained of shortness of breath even at rest as well as 
monthly asthma attacks.  She stated that she saw a physician 
to treat her asthma as often as 4 times a year, had 
respiratory failure due to asthma on only one occasion in 
2000, and had approximately 5 courses of steroids a year.  
Her PFT showed FEV-1 of 53 percent of predicated value and 
FEV-1/FVC of 72 percent of predicated value.

Analysis 

Before January 21, 2006

Before January 21, 2006, the record does not include a 
pulmonary function test because the veteran failed to show 
for VA examinations in October 2003 and in October 2004.  For 
this reason, the evidence of record is inadequate to rate 
asthma on the basis of the results of pulmonary function 
testing.  As for the other criteria for the next higher 
rating, that is, at least monthly visits to a physician for 
required care of exacerbations or when the veteran requires 
intermittent courses (at least three per year) of systemic 
corticosteroids, monthly visits in 2003, 2004, 2005, and 2006 
are not documented and systemic corticosteroids at least 
three per year are not documented either.  Rather the record 
shows about 10 visits and about 7 courses of steroid 
treatment from 2003 to 2005. 

Therefore the criteria for a 60 percent rating for asthma 
have not met.  38 C.F.R. § 4.97, Diagnostic Code 6602.

From January 21, 2006

As to the period from January 21, 2006, while the April 2007 
pulmonary function test showed a FEV-1 of 53 percent of 
predicated value and FEV-1/FVC of 72 percent of predicated 
value, these findings are not less than 40 percent of 
predicated value and the criteria for a 100 percent rating 
have not been met based on these findings.

Also, the evidence does not establish more than one attack 
per week with episodes of respiratory failure or daily use of 
systemic high dose corticosteroids or immuno-suppressive 
medications.  On VA examination in April 2007, the veteran 
stated that she only had the one episode of respiratory 
failure in 2000 and, at her worst, she only had 1 attack a 
month and used steroids 5 times a year.

For these reasons, the criteria for a 100 percent rating for 
asthma have not met.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Since the veteran has stated that she can not work because of 
her asthma, the Board has considered the potential 
application of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Although the Board is precluded by regulation 
from assigning an extraschedular rating in the first 
instance, the Board is not precluded from considering whether 
the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, as the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996). 

For the above reasons, the preponderance of the evidence is 
against the claim for higher ratings and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b).


ORDER

A rating higher than 30 percent for asthma before January 21, 
2006, and a rating higher than 60 percent from January 21, 
2006, is denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


